Citation Nr: 0739493	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  07-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from October 1970 to July 
1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), denying an 
increased evaluation for PTSD, rated 50 percent disabling.  
The appeal also arises from a December 2005 decision of the 
RO denying TDIU.  

The veteran had requested and was scheduled for a 
videoconference hearing to be conducted between the RO and 
the Board at Central Office in October 2007.  However, the 
veteran failed to appear for that hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The RO, in a February 2007 deferred rating decision, noted 
that the veteran was in receipt of Social Security 
Administration (SSA) disability benefits since 1985.  Thus, 
the VA is informed of the existence of an SSA disability 
determination and records underlying that determination and 
possibly subsequent determinations.  The RO then noted that 
with the passage of time those records may no longer be 
available.  However, those records may be pertinent to the 
appealed claims for increased evaluation for PTSD, and for 
TDIU.  VA has the duty to assist veterans by obtaining 
records in the custody of a Federal department or agency.  38 
C.F.R. § 3.159(c)(2) (2007).  Since these SSA records may 
bear directly on the issue on appeal, an attempt must be made 
to obtain them.  Id.; see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (where VA is put on notice of records 
pertaining to a Social Security disability claim, those 
pertinent medical records must be sought); Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).

The record reflects that on March 8, 2007, the RO made an 
initial request to the SSA National Records Center (NRC) for 
a copy of the veteran's records.  An April 2007 statement of 
the case (SOC), in its list of pertinent evidence, informs:  
"Social Security Administration on medical evidence and 
disability determination, received March 30, 2007."  
Crucially, it is unclear whether a reply from SSA "on" or 
regarding those records was received, or whether those 
records themselves were received by the RO.  Neither a reply 
from SSA nor SSA records obtained in March 2007 or thereafter 
are associated with the claims file.  

Communications between the Board and the RO have failed to 
resolve questions as to whether SSA records have been 
obtained or are obtainable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and 
associate with the claims file any 
Social Security disability 
determination(s) and the medical 
records underlying the 
determination(s).  All efforts to 
obtain those records, and all 
responses and records received, 
should be associated with the claims 
file.  

2.  Thereafter, and following any 
other indicated development, the RO 
should readjudicate the appealed 
claims de novo.  If any benefit 
sought is not granted to the 
veteran's satisfaction, the veteran 
and his representative should be 
provided with a supplemental 
statement of the case and afforded 
the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


